IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00406-CR

ROSALYN BURDETT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 18th District Court
                             Johnson County, Texas
                              Trial Court No. F46691


                                       ORDER


      Prior to the trial in this cause, a motion to suppress statements made by Rosalyn

Burdett was heard and denied by the trial court. In that hearing, Burdett contended

that two statements she made to law enforcement were not voluntary. The Court of

Criminal Appeals has held that the trial court is required to make findings of fact and

conclusions of law regarding the voluntariness of a statement when a question is raised

even if the defendant did not request them. See Vasquez v. State, 411 S.W.3d 918, 920

(Tex. Crim. App. 2013); TEX. CODE CRIM. PROC. art. 38.22 Sec. 6.
        It appears from the record that no findings of fact and conclusions of law were

requested by the parties or entered by the trial court.        We therefore abate this

proceeding to the trial court for the entry of these findings and conclusions. Vasquez,
411 S.W.3d at 920.

        The trial court is ordered to enter its findings of fact and conclusions of law

within twenty-one days of the date of this order. The trial court's written findings shall

be forwarded to the Clerk in a supplemental clerk's record within thirty days of the date

of this order.


                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed August 21, 2014




Burdett v. State                                                                    Page 2